Citation Nr: 1734077	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO. 13-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966 in the United States Army.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was most recently before the Board in December 2016, when claims for entitlement to service connection for a bilateral knee disorder, bilateral foot disorder, and hypochromic microcytic anemia were denied. The Veteran's claim for entitlement to service connection for a low back disability was remanded for further development. A June 2017 supplemental statement of the case was issued, and the case is once again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic low back disability was not shown during active duty. The competent and credible evidence fails to establish an etiological relationship between the Veteran's low back disability and his active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and may not be presumed related to service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). In this case, the Veteran has indicated no such records, and all pertinent records have been obtained. Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA examinations, and the Veteran's written assertions. 

Next, the Veteran was afforded an examination for his claim in August 2010. The Board subsequently remanded the claim in December 2016 to obtain an addendum medical opinion after determining that the August 2010 medical opinion was inadequate. A VA addendum medical opinion was obtained in March 2017. The Board notes that neither the Veteran nor his representative has raised any issues with the duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). Nevertheless, the Board finds that the March 2017 VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his service connection claim has been met. 38 C.F.R. § 3.159(c)(4). 

A Court or Board remand confers upon the Appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998). As already noted, the matter was remanded in December 2016 for further development. All those actions were accomplished with respect to this issue, and there has been substantial compliance with the Remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Service treatment records reflect that the Veteran was treated for a recent mild back strain in December 1965. A December 1965 separation examination, dated December 1964 (which appears to be a typographical mistake), noted a normal clinical evaluation of his spine. In a report of medical history completed in December 1965, the Veteran denied having recurrent back pain. 

A review of the post-service medical evidence of record shows that the Veteran sought treatment for low back problems around 2010. The Veteran self-reported at his August 2010 VA examination that he had experienced back pain for the last several years. Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis. 

In that connection, the Veteran's reported history of continued symptomatology since active service has been considered but is not found to be accurate. In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991). Notably, the Veteran's post-service treatment records do not reflect problems related to his back until 2010. 

In this regard, the mere absence of medical records does not contradict a Veteran's statements about his symptom history. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for over 40 years after service. This long period without problems weighs against the claim.

In this regard, it is important for the Veteran to understand that the post-service medical records provide particularly negative evidence against this claim.  

Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing a claim for his back problems for over 40 years following separation from service. While the Board can understand having back problems after service and not seeking treatment until many years after service, this set of facts provides evidence against his claim. The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his back was normal at the time he left service. 

Accordingly, the Board finds that the Veteran's statements asserting continuity of symptomatology of his low back disability since service lack accuracy and are without probative value. See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of low back problems is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints. The evidence does not indicate that the low back problems that the Veteran has today are connected to service, to include treatment for a low back strain. 

In this regard, the Veteran underwent a VA examination in August 2010. A negative VA etiological opinion was rendered at that time. However, the December 2016 BVA remand noted that the medical opinion provided by the August 2010 VA examiner was inadequate. The Veteran's case was remanded for an additional VA medical opinion. 

After reviewing the Veteran's claims file, a March 2017 VA examiner opined that the Veteran's lumbar spine degenerative disc and degenerative joint disease is less likely as not caused by or a result of service or any injury or mild back strain in service. The VA examiner rationalized that everyone with chronic or recurrent back pain had a first episode of back pain and it does not necessarily make the initial episode related to the later chronic condition. She stated that the reason is that while a sprain or strain of the back involves the muscles and ligaments (soft tissues) of the spinal region, the Veteran's disability is a degenerative process involving the discs and vertebral bodies. The VA examiner stated that the one is not the cause of, or related to, the other. She noted that age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) are the predominant predictors of degenerative disc disease. Such a clear medical opinion provides evidence against the claim that this condition was caused by service or aggravated by service. There are no contradictory opinions of record. 

In light of the service treatment records, the Board has carefully considered this issue. However, the Board finds that the August 2010 examination and March 2017 opinion are collectively adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also considered the Veteran's statements asserting a nexus between his low back disability and service. As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of lumbar spine degenerative disk disease with degenerative joint disease and osteoporotic changes. See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service). A low back disability is a complex disease process because of its multiple possible etiologies. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). Further, the etiology of the Veteran's lumbar spine degenerative disk disease with degenerative joint disease and osteoporotic changes includes medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved. As such, the appeal is denied.



ORDER

Service connection for a low back disability is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


